Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 29, 2022

The Court of Appeals hereby passes the following order:

A22A1310. CARLTON SMITH v. CHRISTOPHER CARR et al.

      In 1993, Carlton Smith was convicted of aggravated sodomy, robbery, and
other crimes, for which he was sentenced to life imprisonment plus 20 years. In 2018,
Smith filed his sixth petition for habeas corpus seeking to challenge his 1993
convictions. The trial court dismissed the petition as untimely and successive.1
Thereafter, Smith filed a petition for mandamus against Christopher Carr and Judge
John Turner, alleging that they denied him due process in his state habeas
proceedings. Carr and Turner filed a motion to dismiss the mandamus petition, which
the trial court granted. Smith then filed this direct appeal. Carr and Turner filed a
motion to dismiss the appeal for failing to follow the discretionary appeal procedures.
      Although judgments and orders granting or refusing to grant mandamus are
generally directly appealable under OCGA § 5-6-34 (a) (7), under the Prison
Litigation Reform Act, any appeal in a civil case that was initiated by a prisoner must
come by discretionary application. See OCGA § 42-12-8; Jones v. Townsend, 267 Ga.
489, 490 (480 SE2d 24) (1997). Because Smith is incarcerated, he was required to file
an application for discretionary appeal in order to appeal the civil mandamus ruling.
See Brock v. Hardman, 303 Ga. 729, 731 (2) (814 SE2d 736) (2018). For this reason,
we lack jurisdiction over this direct appeal.
      Accordingly, Carr and Turner’s motion to dismiss is GRANTED, and this


      1
       The Supreme Court of Georgia also denied his application for certificate of
probable cause to appeal the denial of habeas corpus. Case No. S20H0794 (decided
June 29, 2020).
appeal is hereby DISMISSED.

                              Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               04/29/2022
                                     I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                             , Clerk.